09-0187-cv
         Hudson v. Universal Studios, Inc.


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 16 th day of March, two thousand and ten.
 5
 6       PRESENT: PIERRE N. LEVAL,
 7                ROBERT D. SACK,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12
13       GREGORY L. HUDSON,
14
15                                       Plaintiff-Appellant,
16
17                       -v.-                                                   09-0187-cv
18
19       UNIVERSAL STUDIOS, INC.,
20       UNIVERSAL PICTURES, INC.,
21       IMAGINE FILMS ENTERTAINMENT, LLC,
22
23                                       Defendants-Appellees.
24
25
26




                                                            1
 1   FOR APPELLANT:      GREGORY L. HUDSON, pro se, Springfield
 2                       Gardens, NY.
 3
 4   FOR APPELLEES:      RICHARD DANNAY, THOMAS KJELLBERG, Cowan,
 5                       Liebowitz & Latman, P.C., New York, NY
 6
 7        Appeal from the United States District Court for the
 8   Southern District of New York (Lynch, J.).
 9
10       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

11   AND DECREED that the judgment of the district court be

12   AFFIRMED.

13       Appellant Gregory L. Hudson (“Appellant”), pro se,

14   appeals from a judgment of the district court granting the

15   Defendants’ motion for summary judgment, thereby dismissing

16   his claims for breach of implied contract, copyright

17   infringement, and unfair competition under the Lanham Act,

18   15 U.S.C. §§ 1117 and 1125(a).     He also moves to reverse the

19   district court’s July 2009 order awarding the Defendants

20   $38,904.80 in costs and attorneys’ fees pursuant to 17

21   U.S.C. § 505.    We assume the parties’ familiarity with the

22   underlying facts, the procedural history of the case, and

23   the issues on appeal.

24       We review orders granting summary judgment de novo, and

25   focus on whether the district court properly concluded that

26   there was no genuine issue as to any material fact and the

27   moving party was entitled to judgment as a matter of law.

                                    2
1    See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300

2    (2d Cir. 2003).   In determining whether there are genuine

3    issues of material fact, we are “required to resolve all

4    ambiguities and draw all permissible inferences in favor of

5    the party against whom summary judgment is sought.”   Terry

6    v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal

7    quotation marks omitted).

8        Upon consideration, we conclude that the district court

9    properly granted summary judgment to the Defendants because

10   no reasonable jury could have found that the Defendants’

11   motion picture is substantially similar to Appellant’s play.

12       Accordingly, we affirm the district court’s judgment

13   for substantially the same reasons as those articulated by

14   that court.   We have considered all of Appellant’s remaining

15   claims of error and find them to be without merit.

16       In addition, because Appellant never filed a timely

17   notice of appeal from the district court’s July 2009 order

18   awarding attorneys’ fees to the Defendants, and because any

19   notice of appeal would now be untimely, Appellant’s motion

20   with respect to those fees is denied.

21       For the foregoing reasons, the judgment of the district

22   court is hereby AFFIRMED.


                                   3
1
2   FOR THE COURT:
3   Catherine O’Hagan Wolfe, Clerk
4
5




     4